              Case 4:19-cr-00362-JD
     Case 4-19-cr-00362-JD-1        Document
                               Document      47 in
                                        46 Filed Filed
                                                   CAND08/26/21  Page 1 of 2Page 1 of 2
                                                          on 08/24/2021



 1    GEOFFREY HANSEN
      Acting Federal Public Defender
 2    Northern District of California
      ELISSE LAROUCHE
 3
      Assistant Federal Public Defender
 4    19th Floor Federal Building - Box 36106
      450 Golden Gate Avenue
 5    San Francisco, CA 94102
      Telephone: (415) 436-7700
 6    Facsimile: (415) 436-7706
      Email:       Elisse_Larouche@fd.org
 7

 8    Counsel for Defendant Alvizar-Gomez
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14       UNITED STATES OF AMERICA,                          Case No.: CR 19-362 JD
15                       Plaintiff,                         STIPULATION AND ORDER TO
                                                            CONTINUE STATUS
16                 v.                                       CONFERENCE
17       ROBERTO ALVIZAR-GOMEZ,
18                       Defendant.
19

20

21            The above referenced case is set for a revocation of supervised release hearing on
22    August 30, 2021. This case was recently transferred to defense counsel, and she has a conflict
23    on that date. Therefore, the parties jointly request to continue the matter to September 27, 2021,
24    at 10:30 a.m.
25            \\
26
              \\
27
              \\
28


      STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND ORDER
              Case 4:19-cr-00362-JD
     Case 4-19-cr-00362-JD-1        Document
                               Document      47 in
                                        46 Filed Filed
                                                   CAND08/26/21  Page 2 of 2Page 2 of 2
                                                          on 08/24/2021



 1            IT IS SO STIPULATED.
 2

 3
                       August 24, 2021                     STEPHANIE HINDS
 4                     Dated                               Acting United States Attorney
                                                           Northern District of California
 5
                                                                     /S
 6
                                                           MARI OVERBECK
 7                                                         Assistant United States Attorney

 8

 9
                       August 24, 2021                     GEOFFREY HANSEN
10                     Dated                               Acting Federal Public Defender
                                                           Northern District of California
11
                                                                     /S
12                                                         ELISSE LAROUCHE
                                                           Assistant Federal Public Defender
13

14

15
              IT IS SO ORDERED.
16

17

18              Dated:                                     ________________________________
                                                                    _________
                August 26, 2021                            THE HONORABLE
                                                                     ORABLE JJAMES DONATO
19                                                         United States
                                                                      es District Judge
20

21

22

23

24

25

26

27

28



      STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND ORDER
